Name: Commission Regulation (EC) No 848/98 of 22 April 1998 amending Regulation (EC) No 1261/97 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  regions of EU Member States;  trade
 Date Published: nan

 EN Official Journal of the European Communities23. 4. 98 L 120/19 COMMISSION REGULATION (EC) No 848/98 of 22 April 1998 amending Regulation (EC) No 1261/97 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 4 (4), Whereas Commission Regulation (EC) No 1261/97 (3) fixed the quantities for the supply to the archipelago, of breeding rabbits originating in the rest of the Community; Whereas that balance can be revised during the course of the year in line with the Canary Islands needs; whereas information supplied by the competent authorities justi- fies an increase in the quantity of breeding rabbits for the 1997/98 marketing year; whereas, therefore, the forecast balance for the supply to the Canary Islands of that product should be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1261/97 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 174, 2. 7. 1997, p. 15. EN Official Journal of the European Communities 23. 4. 98L 120/20 ANNEX Supply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July 1997 to 30 June 1998 CN code Description Number of animals to be supplied Aid (ECU/head) ex 0106 00 10 Breeding rabbits: Ã¯ £ § pure-bred and grand-parents 1 500 30 Ã¯ £ § parents 3 000 24